Order, Supreme Court, Bronx County (Alexander W Hunter, Jr., J.), entered December 21, 2009, which, in an action for personal injuries, granted defendants’ motion for summary judgment dismissing the complaint, unanimously affirmed, without costs.
Defendants established their entitlement to judgment as a matter of law by showing that plaintiff did not sustain a serious injury within the meaning of Insurance Law § 5102 (d). Defendants submitted, inter alia, affirmed reports from a radiologist, who reviewed plaintiff’s MRI films, and found preexisting degenerative disease in plaintiffs knees and spine that was consistent with her age and weight (see Lemos v Giacomo Mgt., Inc., 82 AD3d 602 [2011]; Amamedi v Archibala, 70 AD3d 449 [2010], lv denied 15 NY3d 713 [2010]). Plaintiffs radiologist and treating physician also noted findings of degenerative disease.
In opposition, plaintiff failed to raise a triable issue of fact, as she did not present evidence rebutting the asserted lack of causation (see Valentin v Pomilla, 59 AD3d 184, 186 [2009]). The statement by plaintiffs treating physician that plaintiffs injuries were caused by the accident was conclusory and insufficient to defeat the motion (see Ortiz v Ash Leasing, Inc., 63 AD3d 556, 557 [2009]). Nor did plaintiff raise a triable issue of fact with respect to her 90/180-day claim in the absence of evidence that her injuries were related to the accident (see Reyes v Esquilin, 54 AD3d 615 [2008]). Concur — Andrias, J.P., Friedman, Sweeny, Renwick and Román, JJ.